Citation Nr: 1639538	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals, right ring finger.

2.  Entitlement to a compensable rating for degenerative joint disease of the lumbar spine.

3.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974, November 1977 to November 1981, November 1984 to November 1987, November 1988 to September 1990, and from March 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran failed to report for a March 2015 VA examination scheduled in conjunction with his claim for entitlement to a compensable rating for a right hand ring finger disability and has not shown good cause for doing so.

2.  The Veteran failed to report for a March 2015 VA examination scheduled in conjunction with his claim for entitlement to an initial, compensable rating for degenerative joint disease of the lumbar spine and has not shown good cause for doing so.

3.  The Veteran failed to report for a March 2015 VA examination scheduled in conjunction with his claim for entitlement to a compensable rating for entitlement to an initial, compensable rating for bilateral hearing loss and has not shown good cause for doing so.


CONCLUSIONS OF LAW

1.  The Veteran's claim for entitlement to a compensable rating for a right hand ring finger disability is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655 (a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The Veteran's claim for entitlement to an initial, compensable rating for degenerative joint disease of the lumbar spine is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655 (a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The Veteran's claim for entitlement to an initial, compensable rating for bilateral hearing loss is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655 (a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

A letter of July 2014 was sent to the Veteran as notice that VA examinations would be scheduled, but the letter was returned to VA as undeliverable.  The Veteran failed to report for September 2014 VA examinations scheduled with respect to his hearing loss, back, and ring finger disabilities.

A letter of February 25, 2015 was sent to the Veteran's updated address and notified the Veteran that the VA medical facility nearest him would notify him as to the date, time, and place of examinations to be scheduled in connection with his claims.  The letter informed the Veteran of the need to contact the medical facility on the appointment notice as soon as possible if he could not keep the appointment or wished to be rescheduled.  He was also informed that, when a claimant fails to report for an examination without good cause, the claim may be denied.  The Veteran failed to report for VA examinations scheduled for March 28, 2015, with respect to his hearing loss, back, and ring finger.  The February 2015 letter was not returned to VA as undeliverable, and the claims file indicates no justifiable reason for the Veteran's failure to appear for the VA examinations.

The Board finds that the RO substantially complied with the Board's remand instructions of January 2014, 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO updated VA treatment records to the file, and the Veteran was scheduled for VA examinations to determine the current severity of his service-connected bilateral hearing loss, low back disability, and right-hand ring finger disability.  The claims were readjudicated by a supplemental statement of the case (SSOC) of May 2015.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.



Analysis

An "original claim" is an initial application on a form prescribed by the Secretary.  See 38 C.F.R. § 3.160 (b) (2015).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an "original compensation claim," the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2015).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a) (2015); Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).

The claims on appeal - relating to entitlement to a compensable rating for a right-hand ring finger disability, an initial, compensable rating for degenerative joint disease of the lumbar spine, and an initial, compensable rating for bilateral hearing loss - are not the original claim for compensation within the meaning of operative VA regulations.  Section 3.655 speaks in terms of an original compensation claim rather than service connection for each new disability.  Here, the Veteran's original claim for compensation was the VA Form 21-526, which was filed in June 1974 and made service-connection claims for "fragment in right hand ring finger operation, pneumonia, [and] sinusitis."  In fact, the February 1975 rating decision noted that jurisdiction "J" ws the original claim.

In February 2008, the Veteran filed a claim for an increased disability rating for his "right ring finger."  A rating decision of September 2008 denied an evaluation in excess of zero percent.  The Veteran filed a notice of disagreement in August 2009.

In February 2008, the Veteran also filed a claim of service connection for "lower back problems."  A September 2008 rating decision granted service connection for degenerative joint disease lumbar spine.  The Veteran filed a notice of disagreement in August 2009, contending that he is entitled to a compensable rating.

In February 2008, the Veteran also filed a claim for service connection for "hi-freq. hearing impairment."  A rating decision of September 2008 granted service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in August 2009, contending that he is entitled to a compensable rating.

None of the Veteran's February 2008 claims is an "original compensation claim."  See 38 C.F.R. § 3.160 (2015).  Rather, they fall into the other category of cases, specifically a claim for increase or other original claim, which must be denied as a matter of law.  See 38 C.F.R. § 3.655(b) (2015).  We again note that the original compensation claim was filed in 1974 and the original compensation rating was prepared in 1975.  Subsequent claims may be new claims, but such claims are not the original claim for compensation.

The record reflects that the Veteran failed to report for March 2015 VA examinations and has not provided good cause for his failure to appear.  A letter of February 25, 2015 notified the Veteran that the VA medical facility nearest him would notify him as to the date, time, and place of examinations scheduled in connection with his claims.  The letter also informed the Veteran of the need to contact the medical facility on the appointment notice as soon as possible if he could not keep the appointment or wished to be rescheduled.  The Veteran was informed that, when a claimant fails to report for an examination without good cause, the claim may be denied.

The February 2015 letter was not returned to VA as undeliverable, and nothing in the claims file suggests that the Veteran did not receive notice of the examination.  The appellate brief of the Veteran's representative (filed after notice via the May 2015 SSOC that the Veteran failed to appear for the March 2015 VA examinations) offered no explanation for the Veteran's absence.  See Appellant's post-remand brief of August 2016.  The Board finds that the Veteran received notice of the scheduled examinations and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Board's remand of January 2014 found that the benefits sought by the Veteran could not be granted based on the evidence of record.  The scheduled examinations were "needed to fully and fairly evaluate the Veteran's claims for increased disability ratings."  See Board remand of January 2014.

The rating issues on appeal arise from service-connection claims of February 2008 and a claim for rating increase of February 2008.  They are not the original claim for compensation of June 1974.  Thus, with good cause for the Veteran's failure to report for VA medical examinations having been neither alleged nor shown, the appropriate disposition of the claims is denial.   See 38 C.F.R. § 3.655(b) (2015)


ORDER

A compensable rating for residuals, right ring finger is denied.

A compensable rating for degenerative joint disease of the lumbar spine is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


